           Case 2:20-cv-01861-GMN-BNW Document 32
                                               31 Filed 11/17/20 Page 1 of 3




 1   MICHAEL E. STOBERSKI
     NV State Bar. 004762
 2   OLSON, CANNON, GORMLEY & STOBERSKI
 3   9950 West Cheyenne Avenue
     Las Vegas, Nevada 89129
 4   Tel. (702) 384-4012
     mstoberski@ocgas.com
 5
 6   DAVID R. TIPPETTS
     Pro Hac Vice
 7   THAD K. JENKS
 8   Pro Hac Vice
     WEINSTEIN TIPPETTS & LITTLE LLP
 9   7500 San Felipe, Suite 500
     Houston, Texas 77063
10   Tel: (713) 244-0800
11   david.tippetts@wtllaw.com
     thad.jenks@wtllaw.com
12
13   Attorneys for Defendant ZF TRW Automotive Holdings Corp.

14                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
15
     M.S., a minor individual, by Guardian          Case Number:
16   VALERIE SANDERS,                               2:20-cv-01861-GMN-BNW
17                Plaintiffs,

18
     Vs.                                            STIPULATION AND ORDER OF
19                                                  DISMISSAL FOR ZF TRW
20   HYUNDAI MOTOR AMERICA, a California            AUTOMOTIVE HOLDINGS
     business entity; HYUNDAI MOTOR                 CORP.
21   COMPANY, a Korean corporation; TAKATA
     CORPORATION a Japanese corporation; ZF
22
     TRW AUTOMOTIVE HOLDINGS CORP., a
23   Delaware Corporation; ZF
     FRIEDRICHSHAFEN AG, a German
24   Corporation; ROE AIRBAG
25   MANUFACTURING COMPANY; DOE
     INDIVIDUALS I through XXX and ROE
26   CORPORATIONS XXXI through LX,
                   Defendants.
27
28
                                             1
           Case 2:20-cv-01861-GMN-BNW Document 32
                                               31 Filed 11/17/20 Page 2 of 3




 1          Plaintiff M.S., a minor individual, by Guardian VALERIE SANDERS (“Plaintiff”),

 2 by and through her counsel KEMP JONES LLP and Defendant ZF TRW AUTOMOTIVE
 3
     HOLDINGS CORP. (“ZF TRW AH”), by and through its counsel of record, WEINSTEIN
 4
     TIPPETTS & LITTLE LLP and OLSON, CANNON, GORMLEY & STOBERSKI, hereby
 5
 6 stipulate and agree as follows:
 7          1.     Plaintiff and Guardian Valerie Sanders, for minor individual M.S., no longer
 8
     wishes to pursue her claims against ZF TRW AH because ZF TRW AH has provided
 9
     Plaintiff with a declaration confirming no corporate entity within the ZF group of
10
11 companies designed, manufactured, or marketed the original equipment seat belt assembly
12 or any component of the original equipment seat belt assembly for 2012 Hyundai Elantra
13
   vehicles sold in the United States, including the webbing, buckle, retractor, latch plate, or
14
   pretensioners within the assembly. ZF TRW AH’s declaration also confirms no corporate
15
16 entity within the ZF group of companies designed, manufactured, or marketed the original
17 equipment airbag system or any component of the original equipment airbag system for
18
     2012 Hyundai Elantra vehicles sold in the United States, including the airbag control unit,
19
     front and side crash sensors, or airbag modules within the system
20
21          2.     ZF TRW AH should be dismissed without prejudice.
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28
                                                 2
         Case 2:20-cv-01861-GMN-BNW Document 32
                                             31 Filed 11/17/20 Page 3 of 3




 1         3.     Plaintiffs and ZF TRW AH shall bear their own attorneys’ fees, costs, and

 2 expenses in connection with this stipulation and/or the dismissal of ZF TRW AH.
 3
                                                   WEINSTEIN TIPPETTS & LITTLE
     KEMP JONES, LLP
 4                                                 LLP
 5                                                 By:___/s/ Thad K. Jenks_____
     By: _/s/ J. Randall Jones__
 6   J. Randall Jones (# 1927)                     David R. Tippetts
     Eric M. Pepperman (#11679)                    Pro Hac Vice
 7   Joshua D. Carlson (#11781)                    Thad K. Jenks
 8   3800 Howard Hughes Parkway                    Pro Hac Vice
     Seventeenth Floor                             7500 San Felipe, Suite 500
 9   Las Vegas, Nevada 89169                       Houston, Texas 77063
10   Attorneys for Plaintiffs
                                                   OLSON, CANNON, GORMLEY &
11   BOWMAN AND BROOKE LLP                         STOBERSKI
                                                   Michael E. Stoberski (#004762)
12   By:_/s/ Jeffrey C. Warren___                  9950 West Cheyenne Avenue
13   Paul G. Cereghini (#10000)                    Las Vegas, Nevada 89129
     Charles M. Seby (#15459)
14   Jeffrey C. Warren (Pro Hac Vice)              Attorneys for Defendant ZF TRW
     Suite 1600, Phoenix Plaza                     Automotive Holdings Corp.
15
     2901 North Central Avenue
16   Phoenix, Arizona 85012-2761
17   Mario D. Valencia (#6154)
18   40 S. Stephanie St., Ste. 201
     Henderson, Nevada 89012
19
     Attorneys for Defendant Hyundai Motor
20
     America
21
22                IT IS SO ORDERED.                Dated this 17
                                                              __ day of November, 2020.
23
24
                                                   ________________________________
25                                                 Gloria M. Navarro, District Judge
                                                   UNITED STATES DISTRICT COURT
26
27
28
                                               3
